Brooke, J.
(dissenting). I find myself unable to agree with the conclusion reached by my Brother Steere in this case. The contention is made broadly on behalf of the defendant that the tax deeds were illegally issued by the auditor general of the State for the reason that the city of Detroit, the owner of the premises described in the deeds, is a municipality of the State and therefore a State agency. For this reason the auditor general is without authority to sell the property of the city, devoted by it to municipal purposes, for taxes due the State. The principle involved is stated in 37 Cyc. p. 878, as follows:
“The necessary independence of the Federal and State governments imposes a limitation upon the taxing power of each. Neither can so exercise its own power of taxation as to curtail the rightful powers of the other, or interfere with the free discharge of its constitutional functions, or obstruct, embarrass, or nullify its legitimate operations, of destroy the means or agencies employed by it in the exercise of those powers and functions.” Citing cases in note 42.
Further, 37 Cyc. p. 883:
“Nor, as in the case of public property generally, will the State itself impose taxes upon its own public or governmental agencies or instrumentalities, or those of its municipal corporations, or a municipality tax such agencies or instrumentalities of a State.”
Again, 37 Cyc. p. 876:
“The property of a municipal corporation which is thus exempt from taxation is such as is owned and held by it in its capacity as an integral part of the State government, or which is necessary to enable it to administer those powers of local self-government, or to perform those public functions, which have been intrusted to its care. This will include property held and used for city halls, court houses, jails, public schools, and the like, and engine houses and other property used by the fire department, public ferries, wharves or bridges, public markets, public parks, poor*457houses, pauper cemeteries and other property devoted exclusively to public charities, public dispensaries, and generally all such property as is used for legitimate municipal purposes.” Cases cited in note 20.
My Brother holds that the case of Public Schools of City of Iron Mountain v. O’Connor, 143 Mich. 35, controls the case at bar. I am of the contrary opinion. This court has consistently held that education is not a matter of local concern but belongs to the State at large. Board of Education v. City of Detroit, 30 Mich. 505, Attorney General v. Thompson, 168 Mich. 511, and Collins v. City of Detroit, 195 Mich. 330. An examination of the briefs and records in that case will show that the question of the power of the State to sell the property of one of its municipal agencies for taxes was not presented to this court.. In that case the question of the loss of the public school property of the city of Iron Mountain to the school district was not involved. It appears that the case was argued and submitted in this court on February 8, 1906, and was decided on February 13, 1906. Proof of service of the notice to redeem the school property from the tax sale was filed on August 17, 1905, and the redemption period expired six months later, on February 17, 1906. The brief of counsel for the public schools called the attention of the court to necessity of a decision before February 17, 1906, the date of the expiration of the time in which the school property might be redeemed from the tax sale. Four days of the redemption period remained after the case was decided by this court. There was, therefore, before the court no question of the forfeiture of public property involved.
In the stipulation of facts counsel for defendant agree that the redemption notice served on the defendant city was served in conformance with the provisions of the statute, but as a part of the stipulation the notice of redemption is referred to as an exhibit and it *458seems to me in a case of this kind it should be open to scrutiny. That notice demands from the defendant payment of the taxes for the year 1908 as well as for the year 1907. The city of Detroit became the owner of the property on May 22, 1907, and it was thereafter exempt from all taxation, 1 Comp. Laws 1915, § 4001, subd. 3. The statute requires the redemption notice to contain a description of the property sold for taxes, and the amount paid therefor by the purchaser as well as the year in which the taxes were assessed against the property; 1 Comp. Laws 1915, § 4138. In my opinion, by including in the redemption notice, taxes for the year 1908 when the property was clearly nontaxable, the plaintiff made an illegal exaction against the defendant city. This court has consistently held that the redemption notice be required to inform the owner of the premises of the amount he will be required to pay in order to effect redemption; that it be clear and explicit, and disclose the exact amount legally due to the tax title purchaser, otherwise the notice is held to be invalid. John Duncan Land & Mining Co. v. Rusch, 145 Mich. 1; Teal Lake Iron Mining Co. v. Olds, 178 Mich. 335, and Closser v. McBride, 182 Mich. 594. While this defect in the notice of redemption is, under the authorities, fatal to plaintiff’s contention, if open to review under the stipulation, and I hold it to be so reviewable, the broader and more important question involved is the power of the State to sell for taxes due it property used for municipal purposes by one of its own municipal agencies. This should not be, and I think under the authorities cited may not be, permitted.
The decree should be affirmed.
Kuhn, J., concurred with Brooke, J.